           Case 3:18-cv-05945-VC Document 95 Filed 07/12/19 Page 1 of 3


 1
     Pierce Bainbridge Beck Price & Hecht LLP
 2   John M. Pierce (SBN 250443)
     jpierce@piercebainbridge.com
 3   Brian Dunne (SBN 275689)
     bdunne@piercebainbridge.com
 4
     355 S. Grand Avenue, 44th Floor
 5   Los Angeles, CA 90071
     (213) 262-9333
 6    David L. Hecht (pro hac vice)
 7   dhecht@piercebainbridge.com
     Melody McGowin (pro hac vice)
 8   mmcgowin@piercebainbridge.com
     277 Park Avenue, 45th Floor
 9
     New York, NY 10172
10   (212) 484-9866
     Attorneys for Plaintiff
11

12
                           THE UNITED STATES DISTRICT COURT
13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15   Social Technologies LLC,                   Case No. CV 18-05945-VC-SK

16                  Plaintiff,
                                                PLAINTIFF SOCIAL TECHNOLOGIES
17          v.                                  LLC’S CERTIFICATION OF MEET
                                                AND CONFER REQUIREMENTS
18   Apple Inc.,

19                                              Trial Date: February 10, 2020
                    Defendant.
20

21

22

23

24

25

26

27

28


     PLAINTIFF’S CERTIFICATION OF MEET AND CONFER REQUIREMENT
     Case No.:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 95 Filed 07/12/19 Page 2 of 3


 1          Pursuant to the Standing Order for Magistrate Judge Kim, Plaintiff Social Technologies LLC
 2   attests that it has complied with Section 9 of the Northern District’s Guidelines for Professional
 3
     Conduct and that its lead trial counsel met and conferred with counsel for Defendant Apple, Inc.
 4
     telephonically on July 2, 2019.
 5

 6
     Dated: July 11, 2019                          Respectfully Submitted,
 7
                                                    /s/ David L. Hecht
 8                                                  David L. Hecht (pro hac vice)
                                                    dhecht@piercebainbridge.com
 9                                                  277 Park Avenue, 45th Floor
                                                    New York, NY 10172
10                                                  (212) 484-9866
11                                                 Attorneys for Plaintiff Social Technologies LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S CERTIFICATION OF MEET AND CONFER REQUIREMENT
     Case No.:18-cv-05945-VC
            Case 3:18-cv-05945-VC Document 95 Filed 07/12/19 Page 3 of 3


 1                                 CERTIFICATE OF SERVICE
 2          On July 11, 2019, I caused a copy of the foregoing CERTIFICATION OF DAVID L.
 3
     HECHT IN SUPPORT OF PLAINTIFF SOCIAL TECHNOLOGIES LLC’S DISCOVERY
 4
     LETTER MOTION to be served via ECF to:
 5
     COUNSEL FOR DEFENDANT:
 6
      Dale Cendali                       Mary Mazzello
 7    KIRKLAND & ELLIS LLP               KIRKLAND & ELLIS LLP
      601 Lexington Avenue               601 Lexington Avenue
 8    New York, NY 10022                 New York, NY 10022
      212-446-4800                       212-446-4800
 9    dale.cendali@kirkland.com          212-446-4900 (fax)
                                         mary.mazzello@kirkland.com
10
      Megan Leigh McKeown                Lauren J. Schweitzer
11    KIRKLAND & ELLIS LLP               KIRKLAND & ELLIS LLP
      601 Lexington Avenue               333 South Hope Street
12    New York, NY 10022                 Los Angeles, CA 90071
      212-446-4800                       213-680-8252
13    212-446-4900 (fax)                 lauren.schweitzer@kirkland.com
      megan.mckeown@kirkland.com
14
      Diana Marie Torres
15    KIRKLAND & ELLIS LLP
      333 South Hope Street
16    Los Angeles, CA 90071
      213-680-8400
17    213-680-8500 (fax)
      diana.torres@kirkland.com
18

19

20

21   Dated: July 11, 2019
22
                                            /s/ Melody McGowin
23                                          Melody McGowin
24

25

26

27

28


     PLAINTIFF’S CERTIFICATION OF MEET AND CONFER REQUIREMENT
     CASE NO.:18-CV-05945-VC
